Citation Nr: 0529632	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-23 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by chest pain.

2.  Entitlement to an increased rating for residuals of 
fractures of the left scapula and left third rib, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from what appears to be 
June 1974 to June 1976, July 1981 to March 1986, and April 
1993 to June 1996; these dates of service are subject to 
verification by the service department.    

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 RO rating decision, which denied the 
veteran's claim of entitlement to service connection for a 
disability manifested by chest pain, and which granted a 10 
percent rating for residuals of fractures of the left scapula 
and left third rib, effective in February 2000.  The veteran 
appeals for service connection and for an increased rating.  

In August 2005, the veteran appeared at the RO and testified 
at a hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.   At the hearing, the veteran raised the issue 
of entitlement to service connection for alleged fractures of 
the first and second ribs (see transcript, pages 15-17).  As 
this issue has not been adjudicated by the RO, it is referred 
there for further appropriate consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Remand is warranted in this appeal to ensure that the veteran 
has been afforded due process, as well as to ensure that all 
pertinent medical evidence is associated with the claims file 
and to obtain a contemporary medical opinion as to the 
severity of the left scapula and left third rib disability at 
issue.

First, the RO must ensure that the veteran has been afforded 
adequate notice, consistent with the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and its implementing 
regulations.  In that regard, it is noted that in a VCAA 
notice letter sent to the veteran in May 2001, the RO had not 
properly informed him of the evidence needed to substantiate 
his increased rating claim.  Moreover, while the letter did 
specify what the evidence must show to establish entitlement 
to service connection, it did not mention the veteran's other 
claim relevant to chest pain.  Thus, the RO should provide 
proper notification.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Second, there is no service department record to verify the 
dates of the veteran's active service and the character of 
his discharge.  At the hearing, the veteran indicated that he 
had 22 years of service, yet he also appeared to affirm that 
his service dates were from 1974 to 1976, 1981 to 1986, and 
1993 to 1996.  While service medical records dated from 1974 
to 1996 have been associated with the claims file, a DD Form 
214, or its equivalent, is not of record.  Thus, the RO must 
obtain service department verification of the veteran's 
military service and character of discharge from the National 
Personnel Records Center, or any other appropriate agency.

Third, a preliminary review of the file indicates that the 
veteran has not been afforded a VA examination in connection 
with his increased rating claim.  The veteran claims, among 
other things, that he had pain, fatigue, and decreased range 
of motion in his left shoulder, and that he had difficulty in 
lifting and carrying.  He also claims that pain in his chest 
is actually a residual of his rib fractures in service 
(rather than a separate disability unto itself) and that 
separate ratings are in order for the left scapula and left 
third rib disabilities.  (Transcript, pages 17-19)  

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this case, 
it is the Board's judgment that a VA examination is required 
to determine the current severity of his service-connected 
left scapula and left third rib disabilities, to include 
identifying all symptoms related thereto.  The examination 
should also include notation of factors relevant to 
functional loss, consistent with DeLuca v. Brown, 8 Vet. App. 
202 (1995) (holding that consideration must be given to 38 
C.F.R. §§ 4.40, 4.45, which require analysis of functional 
loss due to pain in disabilities of the musculoskeletal 
system and inquiry into weakened movement, excess 
fatigability, etc., in addition to any limitation of motion).

Fourth, prior to the examination, the RO should obtain any 
additional pertinent treatment records indicated by the 
veteran.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  In that regard, 
at the hearing the veteran indicated that he went to the base 
hospital at Twenty-Nine Palms for his treatment.  
(transcript, page 17)  The most recent treatment records from 
the U.S. Navy Hospital in the file are dated in July 2002.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to ensure that all notification action 
required by the VCAA and its implementing 
regulations is completed.  Specifically, 
the RO should ensure that the veteran has 
been notified of what evidence is 
necessary to substantiate his claims of 
entitlement to service connection for a 
disability manifested by chest pain and 
an increased rating for residuals of 
fractures of the left scapula and left 
third rib.

2.  The RO should take appropriate steps 
to contact the National Personnel Records 
Center in St. Louis, Missouri, or any 
other appropriate agency, and verify the 
dates of the veteran's active service and 
character of discharge.  The response 
from the NPRC or appropriate agency 
should be included in the claims file.  

3.  The RO should obtain the names and 
addresses of all health care providers 
(VA or non-VA), and the approximate dates 
of treatment, relevant to evaluation of 
left scapula and left rib complaints.  
After receiving this information and any 
necessary releases, the RO should take 
all appropriate steps to obtain copies of 
identified records for association with 
the claims file.

4.  The RO should then arrange for the 
veteran to undergo a VA orthopedic 
examination in order to determine the 
current nature and severity of his 
service-connected residuals of fractures 
of the left scapula and left third rib.  
The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
indicated testing, to include range of 
motion studies of the left shoulder 
should be accomplished.  The examiner 
should indicate whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement of the left shoulder 
attributable to the service-connected 
left scapula fracture, and identify 
whether there is likely to be any 
additional motion loss of the left 
shoulder due to any of the following:  
(1) pain on use, including flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
above determinations must, if feasible, 
be expressed in terms of the degrees of 
additional range of motion loss due to 
pain on use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so indicated 
on the record. The examiner is also 
requested to ascertain whether or not (a) 
there is any nonunion of the scapula with 
loose movement or dislocation of the 
scapula, and (b) any findings of chest 
pain are etiologically related to or a 
residual of the fractures of the left 
scapula and left third rib fractures.  
The examiner should also provide an 
opinion as to the impact, if any, of the 
veteran's left scapula and left third rib 
disability on his ability to participate 
in everyday activities and/or 
occupational tasks, specifying the nature 
of any resulting limitations.  A complete 
rationale should be provided for any 
conclusions reached.

5.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims, based on the entire evidentiary 
record.  Such readjudication should 
include consideration of whether separate 
ratings are warranted for the left 
scapula and left third rib disabilities, 
and whether chest pain is etiologically 
related to the service-connected 
disabilities.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should provide him 
and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


